735 N.W.2d 215 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Emery Gilbert PAVUK, Defendant-Appellant.
Docket No. 132632. COA No. 273151.
Supreme Court of Michigan.
July 30, 2007.
By order of April 25, 2007, the Monroe Circuit Court was directed to file written clarification of the defendant's sentence. On order of the Court, the clarification having been filed, and an amended judgment of sentence having been issued, the application for leave to appeal is again considered, and it is DENIED, because the defendant has received the relief requested in the application.